COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00430-CR


Katrina Evette Reed                     §    From Criminal District Court No. 3

                                        §    of Tarrant County (1276051D)

v.                                      §    December 13, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)


                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00430-CR


KATRINA EVETTE REED                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Katrina Evette Reed attempts to appeal from her conviction for

theft of property between $1,500 and $20,000. Reed pleaded guilty pursuant to

a plea bargain, and in accordance with the plea bargain, the trial court sentenced

her to ten months’ confinement in state jail. The trial court’s certification of her

right to appeal states that this case “is a plea-bargain case, and the defendant

has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).
      1
       See Tex. R. App. P. 47.4.


                                          2
      On September 17, 2012, we notified Reed that this appeal may be

dismissed based on the trial court’s certification unless she or any party desiring

to continue the appeal filed a response on or before September 27, 2012,

showing grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

No response was filed.     In accordance with the trial court’s certification, we

therefore dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).




                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 13, 2012




                                        3